DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 17th, 2022. 
Applicant’s election with traverse of Claims 12-19, Invention II, in the reply filed on August 17th, 2022 is acknowledged.
Examiner would like to clarify that Inventions I, II, and III are independent and distinct with separate classifications, which would cause a search burden. Inventions II and I are related as process and apparatus for its practice. Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another materially different process such as a method for monitoring health through analysis of ECG signals. 
Specification
The disclosure is objected to because of the following informalities: 
Page 11 recites “
Page 11 recites “pulsewave folume” in line 30, but should recite “pulsewave volume”
Page 23 recites “[104]” but there is no content to the paragraph
Appropriate correction is required.
Claim Objections
Claims 12-14 and 16-17 are objected to because of the following informalities:  
Claim 12 recites “light” in line 6, but should recite “light;”
Claim 13 recites “including as flux” in line 5, but should recite “including flux”
Claim 14 recites “broadspectrum” in line 3, but should recite “broad-spectrum”
Claim 16 recites “light..” in line 2, but should recite “light.”
Claim 17 recites “LEDs” in line 2, but should recite “light emitting diodes (LEDs)”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the at least one light source" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the processor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the skin" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the acquisition" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites "pulse-waveforms" in line 9.  It is unclear whether this is referring to the previously introduced “pulsewave” in line 7, or an entirely different element. 
Claim 13 recites the limitation "the time differences" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the pulse wave propagation time " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites "the differences" in line 5.  It is unclear whether this is referring to the previously referenced “time differences” in line 3, or an entirely different element. 
Claim 13 recites the limitation "the resistance " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the variability " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites "determining, via the processor, whether the determined blood pressure is above a high blood pressure threshold or below a low blood pressure threshold" in lines 1-3.  It is unclear what would happen if the determined blood pressure was neither above a high blood pressure threshold nor below a low blood pressure threshold.
Claim 14 recites "a sensor" in line 4.  It is unclear whether this is referring to the previously referenced “sensor” in Claim 12, or an entirely different element. 
Claim 16 recites the "an external surface of the body" in lines 1-2.  It is unclear whether this is referring to the previously introduced “external surface of the body” in Claim 12, or an entirely different element. 
Claim 16 recites "different wavelengths" in line 2.  It is unclear whether this is referring to the previously introduced “different wavelengths” in Claim 12, or an entirely different element. 
Claim 18 recites "a plurality of waveform cycles" in line 2.  It is unclear whether this is referring to the previously introduced “pulse waveform cycle” in Claim 15, “different waveforms” in Claim 13, “different pulse-waveforms” in Claim 12, or an entirely different element. 
Claim 18 recites "peaks, points of inflection and aberrancy or symmetry” in line 6. It is unclear as to which of these elements are required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (EP 3153094).
Regarding Claim 12, Kwon discloses a method for continuously monitoring blood pressure comprising: 
securing a blood pressure monitor (blood pressure measuring apparatus 100; [0034]) to an external surface of a body; 
emitting, via the at least one light source (light source unit 110; [0034]), light towards the external surface of the body; 
receiving, via the sensor, a reflected light from the body (The PPG signal acquirer 120 receives light that has passed through a user’s body part, and may acquire a PPG signal from the received light. The PPG signal is a signal obtained by emitting light of a specific wavelength band on the body part and by detecting reflected or penetrated light, and a signal that indicates pulsation component generated according to a heartbeat rate. For example, light emitted by the light source unit 110 is reflected from the body surface or passes through the body part, and is received by the light receiver of the PPG signal acquirer 120 with a phase difference; [0045-0046]); 
sending to the processor, via the sensor, information related to the reflected light (The PPG signal acquirer 120 may be a PPG sensor or an image sensor, and may also be a processor having a specific algorithm to acquire a PPG signal by processing a signal of the received light; [0050]); 
receiving, via the processor, the information related to the reflected light recording pulsewave parameters and characteristics at different depths of the skin (the light source unit 110 emits, onto a finger, a first light S1 and a second light S2 which have different penetration characteristics (e.g., penetration depth) from each other; [0035-0036]; see Figure 3; the characteristics of light penetration into the body may include the length of a light wavelength, a diffusion angle of light, constituents according to the depth of body parts; [0041]; A PPG signal of the first light and a PPG signal of the second light have different penetration depths in the body, and when the PPG signals are measured at two specific points, a phase difference is caused between the two PPG signals; [0059]); and 
continuously determining, via the processor, a blood pressure based on the acquisition and analysis of different pulse-waveforms corresponding to different wavelengths related to the reflected light (The blood pressure measurer 130 measures a phase difference (PPT) between feature points of acquired PPG signals, and may measure a blood pressure based on the measured phase difference…and by measuring a phase difference (time difference) between the first PPG signal and the second PPG signal; [0051]; Examiner’s Note: Time shifts between the PPG signals of different wavelengths are used for PWV determination. These PWV values are continuous, with the resolution based on the number of extracted feature points and used wavelengths, such as the comparison of acquired PWV and finger tactile pressure. See further in Figures 10-11 and [0051-0063]).

Regarding Claim 13, Kwon discloses storing one or both of the information related to the reflected light and the determined blood pressure ([0083]); and 
recording the time differences ([0051-0053], [0056], Equation 1) between different waveforms at different depths to correspond to the pulse wave propagation time from deeper arteries and arterioles up to surface capillaries ([0036]); 
recording the differences in the pulsewave intensities including as flux, quantity, magnitude, or volume, at different depths (the light source unit 110 emits, onto a finger, a first light S1 and a second light S2 which have different penetration characteristics (e.g., penetration depth) from each other…the first light of a long wavelength, which is in a range of a red wavelength, may penetrate the skin and may reach, for example, blood vessels deep inside the skin, while the second light of a short wavelength may penetrate the skin to a shallow depth, to capillaries; [0035-0036]) and recording the resistance to flow at different levels of the arteries ([0053-0060]; Equations 1-3) and the variability of the pulsewave intensities over time (pulse wave velocities may vary depending on wavelength characteristics, and the first light and the second light, after passing through the body, may be received by the light receiver (e.g., PPG single acquirer 120) with a predetermined phase difference (PPT)…as the pulse wave velocity varies depending on wavelengths, light is received by the light receiver (e.g., PPG signal acquirer 120) with a phase difference; [0037-0038]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Moon et al (WO 2013/071014 A2).
Regarding Claim 14, Kwon discloses wherein at least one light source is a white broadspectrum light source (The light emitter may include a single light source that emits a white light of a multi-wavelength band; [0009]); and resolving the reflected light into different spectra using a sensor that resolves the spectrum of light based on spectrophotometry principles or based on photodiodes covered by a plurality of spectral filters (The light receiver may receive the white light penetrating though the user and filter the received white light by using a Red, Green and Blue (RGB) filter, and may acquire the PPG signal from the light filtered for each wavelength; [0010]).  
Kwon fails to disclose determining, via the processor, whether the determined blood pressure is above a high blood pressure threshold or below a low blood pressure threshold.
In a similar technical field, Moon discloses a body-worn system that continuously measures pulse oximetry and blood pressure (Abstract), wherein determining, via the processor, whether the determined blood pressure is above a high blood pressure threshold or below a low blood pressure threshold (pre-determined alarm thresholds; [0074]; [0096-0098]; Tables 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the blood pressure threshold teachings of Moon into those of Kwon in order to monitor vital signs and generate accurate alarms/alerts in different activities or motions (Moon [0097]).

Regarding Claim 15, Kwon discloses wherein the sensor comprises a multispectral sensor, the method further comprising: resolving, via the sensor, the broad-spectrum white light into a blue spectrum, a green spectrum, and a red spectrum (The light receiver may receive the white light penetrating though the user and filter the received white light by using a Red, Green and Blue (RGB) filter, and may acquire the PPG signal from the light filtered for each wavelength; [0010]); and measuring, via the processor, a time difference and intensity difference between a pulse waveform cycle recorded at the red spectrum and a pulse waveform cycle recorded at the green spectrum, and a pulse waveform cycle recorded at the blue spectrum (FIG. 17 is a diagram illustrating a graph showing a phase difference at each wavelength. Referring to FIG. 17, graphs show a phase difference between a red wavelength and an infrared wavelength, a phase difference between a red wavelength and a green wavelength, and a phase difference between a red wavelength and a blue wavelength; [0089]).  

Regarding Claim 16, Kwon discloses wherein emitting, via the light source, light towards an external surface of the body, comprises emitting a plurality of different wavelengths of light (The arrangement of the first light source, the second light source, and the third light source in relation to the light receiver may be determined based on the wavelength of each of the light sources. For example, the shorter the wavelength of the light source is, the closer the light source is positioned in relation to the light receiver. With reference to FIG. 5, the first light source, the second light source, and the third light source may correspond to a red LED, a blue LED, and a green LED, respectively, so that the blue LED, the green LED, and the red LED is disposed in the order of increasing their distance from the light receiver; [0042]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Moon as applied to claim 16 above, and further in view of NPL Asare et al (Asare, Lasma, et al. "Clinical measurements with multi-spectral photoplethysmography sensors." Biophotonics: Photonic Solutions for Better Health Care III. Vol. 8427. SPIE, 2012.).
Regarding Claim 17, Kwon discloses wherein the at least one light source comprises a plurality of LEDs each corresponding to a single color of a light spectrum such that the plurality of LEDs each corresponds to a different wavelength of light (The light receiver may receive the white light penetrating though the user and filter the received white light by using a Red, Green and Blue (RGB) filter, and may acquire the PPG signal from the light filtered for each wavelength; [0010]), the method further comprising: measuring, via the sensor, an intensity of the reflected light for each of the plurality of LEDs (the light source unit 110 emits, onto a finger, a first light S1 and a second light S2 which have different penetration characteristics (e.g., penetration depth) from each other…the first light of a long wavelength, which is in a range of a red wavelength, may penetrate the skin and may reach, for example, blood vessels deep inside the skin, while the second light of a short wavelength may penetrate the skin to a shallow depth, to capillaries; [0035-0036]); and recording, via the processor, the intensity of the reflected light for each different wavelength of light (pulse wave velocities may vary depending on wavelength characteristics, and the first light and the second light, after passing through the body, may be received by the light receiver (e.g., PPG single acquirer 120) with a predetermined phase difference (PPT)…as the pulse wave velocity varies depending on wavelengths, light is received by the light receiver (e.g., PPG signal acquirer 120) with a phase difference; [0037-0038]).  
Kwon fails to disclose sequentially pulsing each of the plurality of LEDs.
In a similar technical field, NPL Asare discloses a portable multi-spectral photoplethysmography device which comprises sequentially pulsing each of the plurality of LEDs (special software was created for visualization and measuring of the MSPPG signals. RGB (Red, Green and Blue) LED is emitting wavelengths separately one after the other; 2.1 Biosensor system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sequential teachings of NPL Asare into those of Kwon in order to detect differences between PPG signals at multiple wavelengths, one after the other.

Regarding Claim 18, Kwon discloses averaging, via the processor, a plurality of waveform cycles to obtain an average value corresponding to each different wavelength of light (The blood pressure measurer 130 may calculate an average of the three pulse wave velocities and may estimate a blood pressure based on the calculated average pulse wave velocity. In addition, as the blood pressure measurer 130 may measure a phase difference among a plurality of PPG signals, and may calculate an average pulse wave velocity by using a plurality of phase differences; [0053-0054]); calculating, via the processor, a first derivative, a second derivative, and a third derivative of the average value corresponding to each different wavelength of light ([0090]; Figure 17); and identifying, via the processor, peaks, points of inflection and aberrancy or symmetry along each of the plurality of waveform cycles (For example, the blood pressure measurer 130 may calculate a pulse wave velocity by extracting features points (e.g., peak points) by differentiating each PPG signal; [0051]; [0063]; Figure 11; [0085]).  

Regarding Claim 19, Kwon discloses recorded signals at a sampling rate of at least 250 samples per second for each recorded pulse waveform cycle (the blood pressure measurers 130 and 230 perform resampling of each PPG signal, for example, resampling of a frequency of 250 Hz to 2500 Hz; [0087]).
Kwon fails to explicitly disclose digitizing, via an analog-to-digital converter.
Moon discloses disclose digitizing, via an analog-to-digital converter (analog-to-digital converter 176; [0120]; D3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the converter teachings of Moon into those of Kwon in order to digitize the waveform for further processing and analysis (Moon [0120]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791